DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 04/26/2022. Claims 1 and 5-15 are pending.  Claims 1 and 5-15 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 04/26/2022 with respect to have been fully considered and are persuasive.  The rejections of claims (xxx) are hereby withdrawn.
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
- Please delete the first tile replace with this” VEHICLE DISPLAY DEVICE INCLUDING PASSAGE EXTENDING THROUGH OPTICAL MEMBER”--

Allowable Subject Matter
Claims  1 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 20,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1 and 20;specifically, the prior art fails to teach or suggest  vehicle display device “wherein  the first optical member includes a-passage a cutout portion provided on the end of the first optical member in a recessed shape on an optical path through which the external light
asses, when the first optical member is viewed in the up-down direction, and the first optical member includes: a transmissive area configured to transmit light applied to the transmissive area from the light source, and a non-transmissive area other than the transmissive area, and the non-transmissive area includes the cutout portion” in combination with other features of the present claimed invention.
Regarding claims 5-19,  these claims are allowable for the reasons given for claim 1 and  because of their dependency status on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879